Citation Nr: 0831136	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
September 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for back injury.  In March 2001, 
and again in April 2005, the Board remanded the case to the 
RO for the development of additional relevant evidence.

In a November 2006 decision, the Board denied service 
connection for a back disability.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Court granted a 
joint motion of the parties to vacate the November 2006 
decision and remand the case to the Board for development and 
readjudication.


FINDINGS OF FACT

1.  The veteran sustained a low back injury during service.

2.  Intermittent and later chronic low back disability 
continued after service.


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a low back disability that 
began with an injury during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

No back disorder was noted when the veteran underwent medical 
examination in January 1956 for entrance into service.  His 
service medical records show that he received treatment in 
January 1957 for an injury of the right leg due to a fall, 
and in September 1957 for a laceration of the right index 
finger.

The veteran filed a claim in 1999 for service connection for 
a back injury incurred while aboard a ship during service.  
He subsequently submitted written statements in support of 
that claim, and provided testimony at a hearing before a 
hearing officer at the RO in May 2000, and a videoconference 
hearing before the undersigned Veterans Law Judge in August 
2003.

The veteran has reported that the injury occurred in July or 
August 1959.  He stated that he lifted a pump, and in doing 
so twisted and strained his back, such that he had difficulty 
moving.  He indicated that he reported the injury to the 
officer on duty and to the noncommissioned officer (NCO) who 
supervised the veteran.  The veteran related that he did not 
go to sick call, but that the NCO relieved him of his duties 
and allowed him to go on bed rest.  He reported that he was 
on bed rest for three or four days before the back pain 
diminished such that he could resume his duties.

The veteran was separated from service in September 1959.  No 
spine or other musculoskeletal disorders were noted on the 
report of his September 1959 separation examination.  The 
veteran has indicated that he does not remember whether he 
reported any medical problems at that time.  He noted that he 
was in a hurry to leave service and see his wife.  An 
official at United States National Archives and Records 
Administration reviewed deck logs for July and August 1959 
for the ship on which the veteran served.  Those deck logs 
did not contain any record of the veteran's back injury or 
temporary bedrest.

The veteran has reported that he has had episodes of low back 
pain intermittently since the injury in service in 1959.  He 
indicated that after service he worked as a caster for a 
manufacturer of porcelain plumbing fixtures.  He stated that 
he had a reinjury of his back at work a few months after 
separation from service.  He related that over the years he 
has continued to have medical treatment for reinjuries of the 
low back and flare-ups of low back symptoms.

Medical records reflect the veteran's back problems during 
the decade following his service.  A state form completed by 
the veteran's employer shows that the veteran had a workplace 
injury of his back in June 1960.  The report indicates that 
the veteran was emptying buckets of slip, or wet clay, and 
that as he was lifting a bucket he developed pain in his 
back, on the right side at the waist.  A physician provided 
an impression of lumbar muscle strain.  Another report shows 
that in October 1962 the veteran again developed backache at 
the waist, when he straightened up after helping to take a 
lavatory out of a mold.

Records from the medical department of the veteran's employer 
indicated that the veteran was seen in July 1966 reporting 
back pain.  The veteran had brought a statement from a Dr. B. 
indicating that he had sciatica, and he reported that he had 
also seen a chiropractor.  The veteran reported that he did 
not know exactly how he had injured his back.  In April 1969, 
low back pain radiating down the left leg developed while the 
veteran was at work.  At that time, the veteran noted a 
history of a back injury at work in 1965.  At work in August 
1969, the veteran reported feeling a pull in his back, with 
pain radiating to the right hip.  Notes from August and 
September 1970 show ongoing low back pain, with temporary 
reassignment to light duty.  An August 1970 injury report 
indicated that, while the veteran was rolling molds, he 
pulled his back and developed back strain.

In a July 1999 letter, private physician B. L. B., Jr., M.D., 
wrote that he had practiced medicine in the veteran's 
hometown in South Carolina from 1950 to 1970.  Dr. B. 
indicated that the veteran had been his patient from as early 
as 1960.  Dr. B. remembered having treated the veteran for 
low back pain and prostate problems, and having made house 
calls when the veteran was unable to get out of bed.  Dr. B. 
stated that he had left his treatment records from that 
period with his successor in the practice.

In July 2000, private physician J. E. J., M.D., wrote that he 
had treated the veteran for approximately twenty years.  He 
stated that the veteran frequently had reported arthritic 
pain, most often in the low back.  

In the report of an August 2001 VA examination, the examiner 
reported having reviewed the veteran's claims file.  The 
veteran reported a history of intermittent low back pain 
since service.  He indicated that he was retired from work as 
a caster in plumbing fixture manufacturing, and that his job 
had required lifting, bending, and other physical activity.  
Examination showed limitation of extension of the lumbar 
spine.  The examiner stated that the veteran's low back pain 
was likely due to arthritic changes in the low back, and that 
his present symptoms were consistent with spinal stenosis or 
degenerative disc disease of the lumbar spine.  The examiner 
noted that the veteran had experienced an acute exacerbation 
of low back pain during service, and that he reported that 
the symptoms had waxed and waned since that time.  The 
examiner commented that it was "impossible to say" whether 
or not the injury in service had contributed to the veteran's 
present back pain.  The examiner stated that the injury in 
service, "[c]ertainly...may have been the inciting event;" 
but that the physically demanding post-service job "may have 
contributed as well."  Lumbar spine x-rays taken in August 
2001 showed degenerative disc disease involving all levels.

Records of VA outpatient treatment of the veteran in 2002 to 
2005 reflect ongoing reports of low back pain, treated with 
medication.  The veteran reported that in 1996 he had retired 
from working because of sciatica.  In May 2006, private 
orthopedist M. D. V., M.D., wrote that the veteran had severe 
chronic degenerative disease involving the cervical and 
lumbar spine, and that the disease in the spine inhibited the 
veteran's ability to work.

In the April 2005 remand, the Board requested an addendum to 
the August 2001 examination report, to obtain a clearer 
medical opinion as to whether it was at least as likely as 
not that the veteran's current back disability was related to 
service.  In June 2006, a VA practitioner reviewed the 
veteran's claims file.  The examiner noted the 1999 letter 
from Dr. B. supporting chronicity of the veteran's low back 
disability.  Considering the chronicity of the veteran's low 
back complaints, the examiner indicated that the benefit of 
the doubt should be given to the veteran.  The examiner 
expressed the opinion that the veteran's current degenerative 
disc disease was related to his service.

Service records do not document the back injury during 
service in 1959 that the veteran reports.  The veteran is 
competent, however, to report readily observable symptoms of 
an injury.  See 38 C.F.R. § 3.159(a)(2) (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Layno v. Brown, 6 
Vet. App. 465 (1994).  The veteran's statements at hearings 
in 2000 and 2003 were consistent, and that bolsters his 
credibility.  The evidentiary weight of veteran's account 
approximately balances the lack of corroboration from service 
or other sources.  Applying the benefit of the doubt in favor 
of the veteran's claim, the Board accepts that the veteran's 
report that he sustained a low back injury during service.

The work-related medical records from 1960 forward and Dr. 
B.'s 1999 letter show intermittent low back problems 
continuing after service.  The VA practitioner who examined 
the veteran in 2001 indicated that a connection between low 
back injury in service and post-service low back problems was 
possible but not knowable.  The VA practitioner who reviewed 
the veteran's file in 2006 concluded that the evidence 
supported such a connection.  Considered together, the 
opinions provide equivocal support for a connection.  Again 
applying the benefit of the doubt in favor of the claim, the 
record supports service connection for the veteran's low back 
disability.

The Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the veteran in substantiating the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).


ORDER

Entitlement to service connection for low back disability is 
granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


